Citation Nr: 0431515	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  03-12 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for torn medial meniscus and chronic anterior 
cruciate ligament tear, right knee; grade IV chondromalacia 
trochlear groove; grade III chondromalacia medial femoral 
condyle and lateral femoral condyle; partial medial and 
lateral meniscectomies (right knee disorder).  

2.  Entitlement to an effective date earlier than September 
5, 2000 for the grant of service connection for the right 
knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel

INTRODUCTION

The veteran had active military service from March 1980 to 
May 1983, and subsequent service in the Marine Corps 
Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which granted service connection for a 
right knee disability with an evaluation of 10 percent 
effective September 5, 2000.  A Notice of Disagreement was 
received in July 2002.  An April 2003 rating decision granted 
the veteran a temporary evaluation of 100 percent effective 
January 17, 2003, based on surgical or other treatment 
necessitating convalescence, and assigned an evaluation of 10 
percent from April 1, 2003 forward.  A Statement of the Case 
was also issued in April 2003.  A timely appeal was received 
in May 2003.  Thereafter, a rating decision issued later in 
May 2003 granted an increase in the veteran's schedular 
evaluation from 10 percent to 20 percent effective September 
5, 2000.  The rating decision continued the denial of an 
effective date earlier than September 5, 2000.  A 
Supplemental Statement of the Case was simultaneous issued 
with the May 2003 rating decision.  Thereafter, the veteran 
having indicated that he had no further evidence to submit, 
the claim was certified to the Board in February 26, 2004.

The veteran's claim for a higher rating for his right knee 
disorder is the subject of the REMAND herein.


FINDINGS OF FACT

1.  The veteran filed an original claim for service 
connection for right knee disability in August 1983.  

2.  The RO requested in February 1985 that the veteran 
complete Form 4176, Report of Accidental Injury in Support of 
Claim for Compensation or Pension.

3.  A June 1985 rating decision deferred decision on service 
connection for the right knee injury because the veteran had 
not furnished his accidental injury form as requested.  

4.  The veteran failed to submit Form 4176 as requested 
within one year of being requested to do so.

5.  On September 5, 2000, the RO received the veteran's 
current claim for service connection for a right knee 
disorder.


CONCLUSION OF LAW

The criteria for an earlier effective date for service 
connection for the veteran's right knee disorder are not met.  
38 U.S.C.A. §§ 5107, 5108, and 5110 (West 2002); 38 C.F.R. 
§§ 3.156, 3.158, 3.160 and 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A; 
38 C.F.R. § 3.159(b) and (c).   

The decision of the United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II), held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, that notice was provided in February 2001, 
prior to the initial AOJ decision issued in June 2001.  The 
Board notes that the February 2001 letter notified the 
veteran of the information and evidence necessary to 
substantiate his claim to reopen his previously denied 1983 
claim for service connection for right knee injury.  The RO 
denied the veteran's claim for service connection in June 
2001, but then granted it in April 2002 after the veteran 
submitted additional evidence in support of his claim.  In 
July 2002, the veteran submitted a Notice of Disagreement as 
to the disability rating and the effective date assigned.  
Thereafter the RO provided notice to him in November 2002 as 
to his claim for an increased rating.  Additional notice was 
sent in July 2003.
 
VA's Office of General Counsel has determined that if, in 
response to notice of its decision on a claim for which VA 
has already given the required notice under 38 U.S.C.A. § 
5103(a), VA receives a notice of disagreement that raises a 
new issue, 38 U.S.C.A. § 7105(d) requires VA to take proper 
action and issue a statement of the case if the disagreement 
is not resolved, but 38 U.S.C.A. § 5103(a) does not require 
VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  VAOPGCPREC 
8-2003.  The veteran was provided proper VCAA notice in April 
2001 on his claim to reopen.  When his notice of disagreement 
raised the new issue of the proper rating and effective date 
to be assigned his now service-connected disability, VA was 
not required to provide additional VCAA notice.  
Nevertheless, VA provided notice to the veteran in November 
2002 on the information and evidence required to establish 
his claim for an increased rating.  In addition, the April 
2003 Statement of the Case set out the criteria by which the 
veteran's disability was evaluated and the effective date was 
determined, thereby advising him of the type of evidence that 
would be needed to show entitlement to the benefits sought.  

The Board finds that the veteran has been provided VCAA 
content complying notice and proper subsequent VA process.  
The Pelegrini II Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121.

The above-mentioned documents, in their totality, advised the 
veteran what information and evidence was needed to 
substantiate his claims.  They also advised him what 
information and evidence must be submitted by him, namely, 
any additional evidence and argument concerning the claimed 
condition and enough information for the RO to request 
records from the sources identified by the veteran.  In this 
way, he was advised of the need to submit any evidence in his 
possession that pertains to the claim.  He was specifically 
told that it was his responsibility to support the claim with 
appropriate evidence.  Finally the letters advised him what 
information and evidence would be obtained by VA, namely 
records, like medical records, employment records, and 
records from other Federal agencies.  

In this case, although the VCAA notice letters that were 
provided to the veteran do not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to this claim.  When considering 
the notification letters and the other documents described 
above, as a whole, the Board finds that he was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  He was given 
ample time to respond to each letter.  

With respect to VA's duty to assist, since the effective 
dated claim essentially turns on the record as it stood prior 
to 2000, additional development is not indicated.  Indeed, 
the veteran has specifically indicated he had no further 
evidence to submit.  

In the circumstances of this case, additional efforts to 
assist or notify him in accordance with the VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of the claim.  

II.  Earlier Effective Date

The RO granted an effective date of September 5, 2000, the 
date of the veteran's current claim.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  The implementing 
regulation clarifies this to mean that the effective date of 
an evaluation and an award of compensation based on an 
original claim "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  
38 C.F.R. § 3.400.  

Applicable regulatory and statutory provisions stipulate that 
the effective date for an award of service connection based 
on a claim reopened after final disallowance will be the date 
of receipt of the application to reopen, or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 
3.400(h)(2); see also 38 U.S.C.A. §§ 5110(a) 

The record shows that the veteran filed a claim for service 
connection for right knee injury in August 1983.  The RO 
attempted to obtain the veteran's service medical records, 
but the records obtained were incomplete.  Thereafter the RO 
made several additional attempts to obtain the veteran's 
complete service medical records from various sources.  The 
RO twice requested the veteran submit any copies of his 
service medical records that he possessed.  Despite these 
attempts, the RO was unable to obtain these records.  In 
February 1985 the RO sent the veteran a Form 4176, Report of 
Accidental Injury, for him to complete and return.  The Board 
notes that the actual letter transmitting the form to the 
veteran is not in the file.  Rather there is a notation on a 
February 1985 Deferred or Confirmed Rating Decision form that 
Form 4176 was sent.  There is a presumption of regularity 
that applies to official acts, and "in the absence of clear 
evidence to the contrary, courts presume that they have 
properly discharged their official duties."  Ashley v. 
Derwinski, 2 Vet. App. 62, 64 (1992) (citing United States v. 
Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)); see 
also Thompson v. Brown, 8 Vet. App. 169, 177-178 (1995) 
(applying the presumption of regularity to notice of a Board 
decision).  In this case, although the actual transmittal 
letter is not in the file, the Board presumes that the RO 
correctly mailed the form to the veteran's address then of 
record and advised the veteran of the requirements for 
returning the form.  There is no clear evidence to contradict 
the presumption.  There is no indication in the file that the 
letter was not actually sent or that it was returned as 
undeliverable.  

In a June 1985 rating decision and its transmittal letter, 
the RO specifically stated that it was deferring its decision 
as to the right knee injury for the report of the accidental 
injury, which it had sent to the veteran and he had failed to 
return it as of that date.  Thus, the veteran was notified of 
the need for the accidental injury report in order to process 
his claim.  Nothing in the file indicates that the mailing 
was returned as undeliverable.  

Where evidence requested in connection with an original claim 
is not furnished within one year after the date of request, 
the claim will be considered abandoned.  38 C.F.R. 
§ 3.158(a).  After expiration of one year, further action 
will not be taken unless a new claim is received.  Id.  
Should the right to benefits be finally established, 
compensation based on such evidence shall commence not 
earlier than the date of filing the new claim.  Id.  In 
addition, according to the provisions of the Veterans 
Benefits Administration's manual in effect in 1985, where a 
claimant does not respond to a request for evidence, the 
claim will be administratively disallowed for failure to 
prosecute the claim, without notice to the claimant.  M21-1, 
 7.01b (Change 262, March 7, 1980); M21-1,  16.02b and 
16.03a (Change 275, July 17, 1980).  The United States Court 
of Appeals for Veterans Claims has held that once a claim is 
abandoned, VA is not required to take any further action 
until a new claim is received, and VA need not advise a 
claimant of his appellate rights.  Hurd v. West, 13 Vet. App. 
449, 452 (2000).

The file contains no communication between VA and the veteran 
from June 1985 until September 2000, when he filed his 
current claim.  Because the veteran failed to furnish the 
requested information within one year of the February 1985 
request, his 1983 claim is deemed abandoned and denied by 
operation of law.  Pursuant to VA's procedures in effect at 
that time, VA was not required to notify the veteran of its 
action or advise him of his appellate rights.  VA was not 
required to take any further action on the veteran's claim 
for service connection for right knee injury until it 
received his new claim in September 2000.

Although the medical evidence shows that the veteran did 
indeed suffer from a right knee condition prior to September 
2000, the effective date for service connection based on a 
reopened claim cannot be the date of receipt of any claim 
that was previously and finally denied.  See, e.g., Lalonde 
v. West, 12 Vet. App. 377, 382 (1999) (holding that "the 
effective date of an award of service connection is not based 
on the date of the earliest medical evidence demonstrating a 
causal connection, but on the date that the application upon 
which service connection was eventually awarded was filed 
with VA.").  The veteran did not submit a claim to reopen at 
any time before he filed the claim on September 5, 2000, 
which was more than 17 years after his separation from active 
service.  In light of this fact, the Board concludes that an 
effective date earlier than September 5, 2000, is not 
warranted in this case under VA regulations governing 
effective dates for awards based on an original claim for 
service connection or a reopened claim.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(b)(2)(i), (q)(1)(i) and (ii), 
and (r); see also Washington v. Gober, 10 Vet. App. 391, 393 
(1997) ("The fact that the appellant had previously 
submitted claim applications, which had been denied, is not 
relevant to the assignment of an effective date based on a 
current application."); Wright v. Gober, 10 Vet. App. 343, 
346-47 (1997) (holding that an application that had been 
previously denied could not preserve an effective date for a 
later grant of benefits based on a new application).


ORDER

Entitlement to an effective date earlier than September 5, 
2000, for the grant of service connection for torn medial 
meniscus and chronic anterior cruciate ligament tear, right 
knee; grade IV chondromalacia trochlear groove; grade III 
chondromalacia medial femoral condyle and lateral femoral 
condyle; partial medial and lateral meniscectomies, is 
denied.


REMAND

Additional evidentiary development is needed prior to 
appellate disposition of the veteran's claim for an increased 
rating for his right knee disorder.  Although the additional 
delay is regrettable, it is necessary to ensure that there is 
a complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See 38 C.F.R. § 3.327(a).  The last 
formal VA examination to address the veteran's right knee 
disorder was conducted in April 2003, approximately three 
months after the veteran underwent a high tibial osteotomy on 
the right knee.  At the time of the examination, the veteran 
was still using one crutch to assist in walking.  The 
examiner noted that the veteran still could not stand or walk 
for any extended period of time, avoided steps, and was 
unable to squat.  The examiner also noted that the veteran 
had a follow up appointment with his surgeon the following 
Friday of that week.  Another VA examination is in order to 
ascertain the current condition of the veteran's right knee 
disorder.  

The appellant is hereby advised that it is incumbent upon him 
to submit to a VA examination if he is applying for VA 
compensation benefits.  See Dusek v. Derwinski, 2 Vet. App. 
519 (1992).  If he fails to report for a scheduled 
examination, without good cause, his claim will be decided 
based on the evidence of record, which may be insufficient to 
render a favorable decision.  38 C.F.R. § 3.655(a) and (b).

Since it is necessary to remand this case for an examination, 
the Board concludes further efforts must be made to obtain 
possibly relevant evidence, as detailed below.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify you if 
further action is required on your part. 

1.  The RO should advise the appellant that he 
should submit to VA copies of any evidence 
relevant to this claim that he has in his 
possession.  See 38 C.F.R. § 3.159(b).

2.  The RO should ask the veteran to complete 
a new release form authorizing VA to request 
copies of his treatment records from The 
Orthopaedic Group, P.C., as well as any other 
private physician that has treated him from 
February 2003 to the present.  These medical 
records should then be requested, and the RO 
should specify that copies of the actual 
treatment records, as opposed to summaries, 
are needed.  The veteran should be informed 
that he could also obtain these records 
himself and submit them to the RO.  All 
efforts to obtain these records, including 
follow-up requests, if appropriate, should be 
fully documented.  

3.  When the above development has been 
accomplished and any available evidence has 
been obtained, the veteran should be scheduled 
for a VA orthopedic examination.  The claims 
file should be provided to the examiner for 
review in conjunction with the examination.  
The examiner should indicate in the report 
that the claims file was reviewed, and provide 
a complete rationale for all conclusions and 
opinions.

All necessary tests and studies should be 
conducted in order to ascertain the severity 
of the veteran's service-connected right knee 
disorder.  The examiner should determine the 
limitation of motion, if any, of the veteran's 
knee and discuss whether there is recurrent 
subluxation or lateral instability, pain on 
movement, swelling, tenderness, deformity or 
atrophy of disuse.  The examiner should elicit 
information as to the frequency, duration, and 
severity of any associated symptomatology, and 
loss of function in daily activities, 
including work and physical activity. 

4.  Then, after ensuring the VA examination 
report is complete and that any actions needed 
to ensure VA's duty to assist and notice 
obligations are accomplished, the RO should 
readjudicate the claim.  If such action does 
not resolve the claim, a supplemental 
statement of the case (SSOC) should be issued 
to the veteran and his representative.  An 
appropriate period of time should be allowed 
for response.  Thereafter, this claim should 
be returned to this Board for further 
appellate review, if in order.  

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.    

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



